 I) (SIl()NS I NAI toNAlI AI/PR Rl I)INS OAR!I)Risipo Rcal andi Dcvelopmcnt (lompan and/iorRispo Building Company and Anllho) (aterinacci.('ase (CA 10048iarch 19, 197)I[:,'ISION ANI) )RI)I:RBy' /Nini RSN l PNI [), 4i RI'Ii, AND) I RI ISI)AI IOn Novenmber 9. 197. Administrative Iasw .1 tdgceIrving M. lierman issued the attacel d I)ccic!sion inthis proceeding. Iheractcr, R espoindent filed excep-tions and a upporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as aiiiended, the Na-tional Labor Relations Board has Idelegated its ail-thority in this proceeding to a three-niember tpanl.The Board has considered the record and the L-tached [)Decision in light o te exceptions ad brietand has decided to alirm te rlings tindings.tndconclusions of the Adminisr:atixe lxass Judge a toadopt his recommended ()Order.() Rl)ilPursuant to Section 10(c) of the Ntional IaborRelations Act, s amenrded, the Nationial I hor Rcla-tions Board adopts as its ()rder tlhe recommenrded ()r-der of the Administrative l.aw .lJudge and heicby or-ders that Respondent, Rispo Realtv andDevelopment ( orpan ailid/or Rispo Buildil (otI-pany Pmi, ()Oht, its oieers, agents, succssors.and assigns, shall take the actitn set orth in tIle saidreconmmended rd(tr', xcept tha te aIllached iioiceis substituted fknr that of the ,Adiniisiti\ C I. IiJudge.ResponidenI has ex, pted f ..c ..t inn c .clilitllx\ iillll!' d .iite I .tihe \d-iiiniratixe It,a, Judge It L th n [iod's ',ii .]hi d poc> ItOl I 'iX llait adilirstrat iv n a Sk dg's ceSOg t i nntqs I altI ne-pe'i rI) ClcdlibitrI it11'II 'Ihe cl hir pernl crl ancr c it t ti' Cl lin t C %i dl ltC CiTiMi e tIe, ill CI III i t tiletresolutiT ; Me niti lvln t .NtninIrrd /t'i, .l / / l t t<. lir -I NL } 5iO 44i1950). enid 188 t'.2d 3i2 3li ('i, it) ) We tunia , .aiehilt e nIlllr il thevctioi nid imid Io bnsis l yr t'ln icrstn lsincingzResp nmdent's uqtIuetl itnr iorl witlnnlllCll I I icl'h ictc i A t II'inc r iland Respn mrdent' exceptitun ad in l d dci t l c l linti' -iC iillposiiwmn of the partiesAPITFNI)I\Ni)IIi 'I'i ltt mi it(1 i POSItI) IBY ORDIR ¢11 I1lt1NAII(NA Ixto, i/r RFI A IINS BI()AIDAn Agency of the linited States (overnmcnt'I: xx tti NI threaten to work n11onlni;,on.WI: vlt I Nt warlln aw, eMplo] eis not o coll-plain to their union about volking_. conditions.TI \ I ,oI discharge or otherwise discrimi-niate Li, 1 _\'sl an> eruploveic for seeking te assist-aniicc i' 1 tninon hr otherwiC engaging i unionllr oer ;tl\it\ pltected 1\ Section 7 o' theNational I.:tor Rclltions A\t, as amended.IVI \\ I I Not in i othcr itanner interfereitil. i tstr;in. o (tWIe iiC Il\ enlploCee i the ex-CICIsC o) te Fihis tiLltrantccd ulCdr tlhe Na-tional Labo Relattons Act.Wii \ktlI t lcr Athon; (aterinacci ull rein-stttenient t his former j ob or, it' that job nolonger exists, to t sulstantiall, equivalent ob.\\ithout prejudicc to hs seniority or ther rightsand [' ivilegcs preCiton eno ed. lanlld make himihlnltIc for an> lss of I;'_ sulet red bx reason ofhis dis'a ruc.RitnIN, Ri Ia tl' AN) )t.I xli.I'Mi NI ( )M-in\NY AsNI iO Rt'si() B 'IA)lNi ('/MIPANYI)tXISIN(iS,II' () I iit i l i (',slIR\. INt tM. II I M ;\clrt\itit'.tr1ittsI'e las Judge: This.,sc ',is heard t hcf'c imt A:pril 28 ind 2, 977, at ('le\e-tLnid, ()11o.' t tI tC 'ge wids lied b A\nThons (er1ac'i,in dei.duti. t )cc.nlict .1976. irn] ietded Ianuirx 27,19')77, I)c .nnd tliet Ld'.ix ice WISmade, ('orplaint ssuedt;1ilt 'r 77. 197.2 lhic prinmar, issues ie whether ispoRcltj ; d l)cCslnpmCn ( oipa5t :itl or Rispo Buitding('npiiiit, IcIt'iit callled RspInudciiI. th'reatened ('ateri-nanct Icgardillg litl,, I11toi1 In[tilv \, It! viktion of SectionS(a)(l ol the National I lhnr Relations ct, as anended(21) t." (S'. ~ i, (' w'y. i). nlcill iCticdl ihe \c, and laid himil tin ()IIc c ol',ic 4 ev,ttlse lli ris union rIi sit,. ilnorningait th;kt s'il it> i ,r liahle i; 1 1 u a ztttle old r t as a e 'net-J)ir cri [h i li[ ,tF '¢,as i~u ~t\'ia'[ 101 br ruilk i .ll indcpcn-rccil t':li'rl t Tl l li llt In i;1 t ir i a eCllplocIn e-nIienher of' the[ !itll. I1 ', , ii"11 (1 Secttnin Stat( I tInd (3) (it the Aci.Inon Ilh t eIntl ccolIcdt .ilcludilng ilx ohservation of' thev, Ittlesses Is" nIt tJl / l. i l'tc[ dulcOllp n ilter de onsiderat[ioninit te hiitcl's lilcd oi behll t (cnei' ('ounsel and Re-sl'nTtmtenI. I iike Ihc tnlton,iing:I NIrt-N(;s iNt[ ('rN I '"ttONsI. RiSP()Ni)iNI S lI INI SSIi is inlStilated .t the [eariliig hat Respondeni ,, in()hio CtIr'On'nrInlI Cr'lgNeimd in the ConIUtICin indlstr'v,tiltrri?, dc' dcloptl[i antd sclin, rscidtcntial hsing i Ohion,vnth its ain oilices In Pitria. )hin that it annually re-ccli s gI tsiese tiIes IOl i t% operal ins in ecess of$5((00~t and rcCtiCs gnodrs Iued at over S5f.000 ITomIlrest ('it\-PnotcIsks Colp .it Ohit col-pratioll. with itsprinciptl place f busilness a Bedord I leights. Ohio, whereII,, l SC,II] Lnle [tie H/li trite- th't ic sinedI iIii. A lI t ' 1 t lJ' i i cll 'Cp11Sjtt 1ITi .Irc itrehN ci'retc ' ]241 NLRB No. 20158 RISP() RAI T'Y ANI) 1)FVFI O)PMIN ( Oit engages in the sale of lumber products fr home buildinlg:and that Forest C('it-Palevskv Corp. annui;lil receives illossrevenue frontm its business of more than $5),.X) anlld re-ceives goods valued in excess o .50.0t(0 directl tiotlpoints outside Ohio. Respondent does not dispite urisdic-tion here, and I find that it is and at all mterial times hasbeen an employer engaged in comnlerce and in operalioinsaffecting commlerce withinl the menilng of Section 2(2). (h).and (7) of the Act.11. I AIOR OR(Gs.iZ7\tI()l 1N\(W \11ilInternational Uinion of ()peratinIg nginecrs, A'I (I(CLC, I.ocal Inion No. IS (herein (c.tlcd the ll llon). is alabor organiT7tion within the nmeainlg i f Seclil 2( ) iof theAct.ll. 1ill t NI StR i AsOR iR ( (ISA. 7h l;a stRespondent commenced ork on the P'rimrose Estatesproject on May 3. promptl! signin the I:nion's ()hio StateHighway tHeavy Agreelent ' Until then Respondenl hadnot worked with employees on its owin pa nroll hilt ratherthrough union subcontractors. I'he Primrose job involvedthe construction of single-family residences.Caterinacci. a member oft the IUnion. Nwas hired hb Re-spondent on July 20 pursuant to his refirra.l from theunion-operated hiring hall. Ulpon his assignment to a ('alter-pillar 235 backhoe loader, he noticed no oiler was presentand asked Rispo where the oiler was. Rispo said he did notthink he needed one. (aterinacci insisted thit that machinerequired one "tinder the lahor agreement." and Rispo accordinglI called the hall. A\n oiler named Russell arrivedabout 11 o'clock that morning. 'I'he e idence shosS hil tohave been 54 ears old wihen he testified, but tie appearedabout 10 ears older. Respondeint complaiined abhout Ris-sell's age and laid him off ater somei 17 dlays. (aterinaccitestified that throughout this period he had '"[tnlanl, discus-sions" with Rispo, practicall "on] a dail ' basis. regardingRispo's demand that Russell, in addition to his duties asoiler, perform certain duties as a laborer, Including "hbothcarrying materials and perhaps actuallI sworking with theshovel," and that he insisted to Rispo, "in no ,av i ai Igonna allow it." Russell's estimon\ nowhere mentions sucha demand by Rispo. On the contrar, lie testilied that hisonly dispute with Respondent concerned his refusal to coin-ply with Rispo's request "(one time." shortls after he stairledworking, that he commence the day an hour earlier andquit an hour earlier than C'aterinacci so that e could getthe machine ready for operation. Russell pointed out thatthe agreement required a halt-hour's overtinic pay perl dia'for this purpose. and despite his rejection of Rispo's requestbecause Rispo declined to pal such premiumri Russell ad-mitted "[t]here was no great argument ""According to Albert Rispo. Respindnl's lner nhertciin ,.lled Ripol. heinvited the Union n the job hbecau.it he w.ianted quaiitied mle alind n l hrproblems.Russell testified that he referred Rispo to (aterinacci concerning Ihisrequest because "Ton3 is the boss on the rig when ou are he oiler. lheoperator is your boss." Rispo apparently did discass this matter with ('aleri-nacci, who endorsed Russell's position('aterinacci further eslitiel tha;i he advised l)udle Snell.business aent fr the I mnion of Rispo's demland that theoiler also d laborers' xork: that Snell discussed this withRispo -sithin the first "week of nlv emplo ilent \ithRispo," taking the pition "that the oiler definitls cannotdo labOlers' sork": lhat Rispo "accepted it. hbut that nev-ertheless Rispo renewed his demand after Russell's replace-ment h Siml pson, a ounger man: and that Simpson re-fused on his (Caterinacci's) ads ice Snell could not "recall"aIn' concrs ation su ith ( aterinacci about Rispo's wantingoiler t do laborers' wo rk r "remember" discussing thesubijecl sitlh Rispo. Ie testified furtlher that Simpson nev errepoiuted such a deni;nd to hin;- and tha;t it couldn't havehilppened s ith Russell. who "could hardls alk around"And 'c lildit'l see t di laborers' Wol-k." But Snell dlid ad-nit t;hat h "ntighl hve had" such a conversation wsith('atel'inacci Sintpson. testil'\ inc on rebuttl fur the (General('sn sel. did lis aidsert o this issue.Around the enCd of ugust r earl, September. ('ateri-iaIcci startced digging basements On Septenmber 10. at theenld of the ssork eeCk Rispo told ('aterinacci a.nd Sitlpsonthal t lie h no furthel neced tr the ('aterpilla r tor r tIheand thl-at he as la)ing them ,ll. \ hein i ('aterinacci caime inthe tollow ring Mondax tor his pa'ircheck, Rispo said thatthere was still work available for hint o a smaller mchiie,ai John leere 410 ubber tire backhoe loader.' so Cateria-taccl conltinued on the job, solking mostly on the 410 butailsi ding some work with the 235 Caterpillar, primaril inexcla. ting the basements. When he was thus reassigned tothe 235, he told Rispo that Simpson oiuld hase to he re-called, hut Rispo refused because he did not want to haveto pay the contractually guaranteed 40 hours tor an oilerwhose serv!ces v rec required onls a few hours per week.?Aroundi the satme time. (aterinacci got into a fight svith oneot the lahiboers ario ( ianci), who threatened t shoolhim. ('aterinacci telephoned Snell at home about both thesematters. Snell cautioned him t stay awax from the joh thenext da. it Iridas. Rispo telephoned Caterinacci as to thereason lor his ahsence and, when informed, promised to tire('ianci aind assured (aterinacci it would be safe to reportthe tollowing Nlolida',- September 20, which he did. Thatda. ('ateriraccl met ith Rispo Snell. and another husi-ness agent. lacamnpo. to discuss the recall of Simpson whowas also present. ('ateriiacci and the business agentsagreed to waise the guarantee but required Rispo to paySimpson for the S hours the 235 machine had actualls beenworked ('aterinacci dissented. however, from the businessagents' further decision not to require the oiler when the235 was used in excavitint basements because smaller ma-chines not requiring an oiler could be used for that pur-I tentlfied 1i1 the agreement as district representaiii1 he ubstantialls targer 235 Calerpilltr had a ractor-tspe undercarriageon a caterpillar treadAppa.reitl the guaralntie .applic.hi it the 235 (cquipment over half-'lard capicit) culd he avoided nls f the machine renmained idle for 7daysSimpson's recall, however, was avoided at his on request. because hisemplosment beyond a 12-dav penod would have forced him to the bottomof the referral lit undel the rules of the hinng hall.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose.'0Nevertheless, Caterinacci accepted this decision atthe time on the theory that the 235 would only be used on apart-time basis and that basements would be dug only oncein a while, and it was evidently in this connection that hetestified that the digging of the hole was not covered byRespondent's contract.Caterinacci testified that Rispo was angry over having topay Simpson for the 8 hours not worked and told Cateri-nacci on September 21 to see him before going to the busi-ness agent it another situation like this arose in the future.A few days later, on September 24 (a Friday), according toCaterinacci, Rispo told him that he was not going to abideby the union rules, but would work with owner-operators orsubcontractors, and he asked Caterinacci if he would workfor him in such capacity. Caterinacci testified that he saidhe would, and Rispo said he would get back to him. Rispodenied telling Caterinacci not to complain to the Union orthat he would not comply with union rules. He also deniedinviting Caterinacci's services as an independent contractor,testifying that while he told Caterinacci, as he did manyothers, that if he could not get the work done properly hewould hire an independent contractor, it was Caterinacci'sidea to propose himself for that role.Shortly after this conversation with Rispo, Caterinaccitestified, he telephoned Irwin, the Union's then president, athome and reported Snell's decision that no oiler was re-quired on the 235 when excavating basements, to whichIrwin angrily replied that Snell was wrong and that Cateri-nacci should tell him so.On the morning of October 4, the following Monday,while Caterinacci was digging a basement just after reject-ing Foreman Jim Ebsch's order to leave the 235 and per-form another job with the 410, Snell walked up to them,and Caterinacci "jumped on Dudley real hard about run-ning this machine without an oiler" and about having toswitch machines in the midst of a job, which had appar-ently become a regular occurrence. Snell objected to Cateri-nacci's tone and suggested that Caterinacci appear at anadvisory board meeting of the Union scheduled for thatevening, where he could raise his problems. When Cateri-nacci finished work that day, Ebsch gave him his check andtold him he was laid off. Ebsch testified that Caterinacciwas expecting the layoff "[blecause he was told before thatthat the basements weren't right. We just couldn't afford todo basements that way and have the other contractors leavethe job project and both the machine and him were gonnaleave." Caterinacci testified, however, that he went to Rispoto ask what it was "all about," and Rispo said: "That's it,the machine is all done. I'm gonna do the work with-I amtrying to run this turn the work over to sub-contractors andthe only way you are gonna be able to work for me is if yougive me a bid or a figure on these basements and you takethe work on a sub-contract basis. That's the only wayyou're gonna work for me."At the advisory board meeting that night, according toCaterinacci's undenied testimony, Snell acknowledged thathe had erred in his position that an oiler was not required.10 Snell testified that although the contract provided no such exception, ithad been the practice for 15 20 years not to require an oiler on the largermachine in excavating basements for single-family homes. He admitted,however, that Irwin, then president of the Union, and since elevated tobusiness manager, held a contrary view.Snell did not testify concerning what happened at thatmeeting. However, despite his admitted vagueness concern-ing dates and the sequence of events, he did testify that onone occasion-he thought it was the meeting of September20-he instructed Rispo to call the hiring hall for an oilerwhenever Respondent used the 235 and that Rispo agreedthat if the oiler dispatched were young, he would keep himeven for digging the basements.On October 5 or 6 Caterinacci returned to the site tocollect some money still due him. Again, according to him,Rispo said he did not want to assign the work to unionpeople, but wanted it to be done by owner-operators orsubcontractors, and asked Caterinacci if he would bid onthe approximately 30 remaining basements;" and Cateri-nacci said he would give him a bid in a couple of days,which he did.On October 23, according to Caterinacci's uncontra-dicted testimony, Rispo and his attorney, his son, met at theunion hall with Snell and Steve Mayor. the head of theUnion's Cleveland district. Caterinacci, though present, didnot participate. Respondent sought an exception from thewage and other conditions of the contract, claiming that itwas too small a company to be able to afford such condi-tions. Particularly mentioned were its inability to pay anoiler just to perform oilers' duties and its lack of freedom tomove an engineer from one machine to another as needed.Mayor said he could do nothing about this but that Re-spondent would have to go to a higher union authority.Respondent asked whether it could still use union people ifit canceled the agreement, and Mayor responded nega-tively. Rispo became angry and said it was impossible forhim to work this way, and the meeting ended with Mayor'sreiteration that he could not help Respondent.Rispo testified that "[b]eginning the latter part of Augustand the first of September," he had two operators, i.e.,Caterinacci, who operated the 235 Caterpillar backhoe, andSylvester Rich, also a Union member, who had been on thejob since May and who ran the 555 front-end loader-crawler: that by September 30, eight or nine basements hadbeen dug, all but one by Caterinacci; that every one had"problems" in that they were dug too deep, too shallow ortoo wide; that where too much had been dug out, they hadto backfill with sand, an expensive operation; and that themasonry contractor complained that the poor workmanshipmade his job harder and threatened to quit. The contractor,Foley, confirmed that the basements had been dug improp-erly and that he had complained to Rispo about the addi-tional material and labor this entailed on his part. However,while he testified that "the pitmant2can only do so much"to correct a digger not digging level, his testimony accordswith the general agreement that it is the pitman's responsi-bility to maintain the grade. And he conceded his inabilityto say whether any of the problems here involved wereCaterinacci's fault. Indeed, he testified that he had actuallybeen present while one basement was being dug by Cateri-nacci and "observe[d] the workings between [Caterinacci]" According to Rispo, eight or nine basements had been dug by the end ofSeptember. almost all by Caterinacci.12 The laborer who works with the digger, supplying necessary informationfrom the pit to the digger in the cab of the machine, some 8-10 feet abovethe ground, as to where and how much to dig.160 RISPO REALTY AND DEVELOPMENI CO.and the pitman," but saw nothing unusual. And while healso corroborated Rispo's testimony that the basementswere dug properly after Caterinacci's departure," he admit-ted not knowing whether there was a new pitman on the jobat that time. Foley was also displeased over what hedeemed Caterinacci's lack of cooperation generally, as bynot building a road for Foley's trucks. Caterinacci testifiedthat he once "turned [Foley's company] into the union hall"for "running equipment without an operating engineer."Foley, whose testimony came later, did not deny this.Rispo also testified on direct examination that Cateri-nacci "would constantly" break the sewerlines. on each oc-casion costing $1,000-$2,000 to repair, and he once toldCaterinacci, "[TIhat's the third time you've done that." Oncross Rispo admitted that in his investigative affidavit hehad accused Caterinacci of breaking only two sewerlines.'4Rispo testified further that he received several complaintsfrom the pitman and the foreman that Caterinacci wouldnot take directions or instructions.According to Rispo, Caterinacci looked like a "goodman" when he started work, but his inefficiency began tomanifest itself within a week or 10 days, and the longer heworked, the more inefficient he became. Rispo testified that,among other things, he told Caterinacci in this connectionthat "[o]n every occasion he dug a basement I would tellTony try and do a good job, won't you. You know, take alittle more time if it takes that and do a good job." Askedon cross when he first spoke to Caterinacci about his ineffi-ciency, Rispo testified that he spoke to Caterinacci aboutthe basements, but not about the sewerlines. He quickly"correct[ed]" himself, repeating that he had berated Cateri-nacci for "the third time," but a bit later stated that "thefirst time" he talked to Caterinacci was when he broke thesewerline for "the second time." As stated, Caterinaccistarted digging basements the latter part of August or earlySeptember and dug four or five with Cianci as his pitman.5According to Rispo, the masonry contractor complainedright after each basement was dug, as did Caterinacci's pit-men, first Cianci and then Mike Graham. However, afterCianci testified that he complained to Ebsch "a coupletimes," he admitted, "I tell you the truth, I didn't make acomplaint because I didn't want to get involved with hisideas .... I wanta keep my job and I don't wanta get toanybody about this guy bein' bad ....",6 Ebsch, who con-fessed to some memory difficulty, testified that he reportedto Rispo that all but one of the basements were unsatisfac-tory, "they looked like a bomb hit, they was nowhere nearwhat they was supposed to be."" The lone exception, ac-cording to him, was the last one, and Ebsch himself had1t After Caterinacci's discharge his former duties were performed by Richand by Ebsch, who, although a laborer, had permission from the Union todo such work in emergencies, using the Deere rubber tire backhoe.1 The other operating engineer, Rich, while testifying that in his opinionCaterinacci could not dig a basement, considered that Caterinacci "did goodwork on the sewer lines."1s Cianci testified he worked with Caterinacci all day every day for 5 or 6weeks. He had never worked on basements before.:' Cianci had been rehired in March 1977 and was still in Respondent'semploy at the time of the instant hearing.1 He did not mention Cianci as the source of any information on thissubject, testifying that his attention was called to the matter by the bricklay-er.acted as pitman on it. Graham, besides testifying to thepoor quality of the basement pits, added that the work wasslow, and in this connection testified:Q. Did ou ever receive any complaints about thebasements?A. Did I receive any complaints?Q. Yes'?A. Only from the laborer tforeman.Q. Who was that'A. Jim Ehsch.Q. What complaint did you receive from JimEbsch?A. Just that it was too slow and he wanted me to getthings goin' and get production movin'. Git produc-tion. this is what I was gettin' paid for.'Graham testified further that he asked Caterinacci wh, hetook so long, and Caterinacci said on more than one occa-sion that Rispo had a lot of money "don't worr, about it.take your time and dig and keep this job goin'.'* Rispogave no testimony concerning such statements to Graham.'1 In a prehearing statement Graham had testified that Caterinacci wasqualified to run the machine, and "the only problem I had on the job was thework was going too slowly."to Under palpably leading questioning on direct examination. Graham tes-tified that Catennacci called him about the instant case and told him "he'dpay me for comin' down and estifying you know, f I'd come down andtestify. he'd make my day's wages or whatever. whatever I wanted to comedown and testify To see his attorney or to come here to court He would payme a day's wages or whatever, he never made ann mention of a specificsum." After objection was then sustained to Respondent's question whetherGraham had ever been threatened. Graham testified as follows:Q. (By Mr. Rispo): Did you talk with Mr Catennacci on more thanone occasion?A. Yes sir. I spoke to him more than once.Q. Did you offer to testify for him?A. No. I didn't sirQ. And, was there-what was Mr Caterinnacci's response?A. His response was when he had talked to me about testifying orseeing his attorney was he had to get to Mario [Cianci] who had workedthere but had been fired in the meantime and I didn't know and theoiler I didn't know because I had not worked there at the time his oilerhad worked there. He had a problem with Mano which he explainedyou know, he had a problem with this man on the job. And, he said heknew how he could get to Manrio through his brother or, if not, he hadpeople he knew he could get to to get to Mario or anyone else for thatmatter, that didn't want to go along with him.JUDGE HERMAN: What did you take that to mean?THE WITNESS: Exactly what I said, he left it to me to take it the bestway I knew how, you know.Q. (By Mr. Rispo): Would you tell us exactly what Mr Tony Caten-nacci said, what his exact words were?A. As I can recall, to the best of my knowledge, his exact wordswere: that he had to talk to these people, get them to see his attorneyand if he had trouble with Mario. he didn't know if he could git to himor not and he said but if I couldn't I had people that could get to hisbrother, through his brother to him the same as anybody else who Ineed to testify more or less you know, to the best of mv recollection.That he has people that can get to people. But. you could take that Imean I could take that any way I wanted toCatennacci firmly denied on cross-examination offering Graham money totestify or threatening him or anyone else in this connection. On the contrary.he testified that Graham had agreed. at his request. to testify if Caterinaccineeded him as a witness, but that he did not call him as a witness, becauseGraham had thereafter informed him about possible work opportunities of-fered him by Rispo, and he "could see that Mike Graham was going to benot too anxious to testifv in my behalf" Caterinnacci admitted. however, thathe did not see Graham on the Primrose job after that conversation.Caternnaccl also had denied on cross-examination offering money to oneFrank Capote for testifying. Capote was never called as a witness.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalthough he did testify that Cianci reported to him afterCaterinacci's discharge, that Caterinacci had told Cianci toslow down on the job and that Caterinacci had said toCianci that he would try to sue Rispo "to make somemoney off him" because he was a millionaire.On cross-examination Caterinacci had earlier testified asfobllows in this connection:Q. Did you not in fact on numerous occasions, di-rect the laborer who was working with you to slowdown?A. No.Q. You never did?A. I never did.Q. Didn't you in fact Mr. Caterinacci, say Mr.Rispo is a millionaire and I should get some of thatmoney?A. I never said that.Q. Never did?A. I never did.Q. Didn't you in fact Mr. Caterinacci say to thoselaborers that you would find a way to get Mr. Rispoone way or the other? Did you say that?A. No, sir.Q. Didn't you in fact say that if you had to youwould fall down and get hurt and pretend you werehurt to file suit?A. I never said anything like that.Caterinacci had also testified that he had received nocomplaints from Ebsch, and the sole complaint from Rispowas that the masonry contractor had been complainingabout the fill's costing too much money and that if he didnot cease such complaints Rispo would get another con-tractor, that he had no trouble with the grades prior toGraham's becoming pitman, and that the only complaintfrom a pitman was from Graham, whose grading problemsstemmed from a faulty transit. According to Caterinacci, heexamined the transit when Graham was experiencing diffi-culty and was unable to detect the crosshairs, so he showedit to Rispo, who likewise could not locate the crosshairs,and they determined to get it fixed.The transit" had been purchased from United Survey,Inc., apparently about mid-August. Despite the testimonyof United's official, Easa, that the instrument was "new"when sold to Respondent, it had been used as a demonstra-tor by United's salesmen and was sold without a guarantee.Other United representatives, testifying for Respondent bydeposition," described its condition as of the time of sale as"good" or "workable," respectively. Its return to United forrepair occurred September 27. Although Brown found thecrosshairs easily by focusing the transit, United decided tosend it to Anderson Instrument Company in Canton, Ohio,to check it out. It was brought to Anderson by Brownsometime in October and there received by Anderson's re-pairman, Mallalieu, who also found the crosshairs but, onvisual inspection, according to his own testimony and thatof Brown, noticed the absence of a level vial adjustment nutand washer that belonged on the transit. Thereafter, on Oc-20 Variously spelled Lietz or Leitz.21 President Tartabini and salesman Brown.tober 21. Mallalieu replaced the missing parts, adjusted thecrosshairs and the level vial, and cleaned the lens. Brownpicked up the transit on October 26 and received an in-voice22covering the work done on it. United billed Rispo inturn on November 8 in the amount of $34.58, specifying thecleaning of the lens and "misc[ellaneous] work," includingreplacement of the missing parts. Brown returned the tran-sit to Ebsch, who gave the following testimony:Q. Could the basements be dug improperly becauseof a defective transit?A. There wasn't nothin' wrong with the transit, wesent the transit to the shop to see if there was somethin'wrong with it and the transit was perfect.Q. How do you know that?A. They checked it at the shop and there was noth-in' wrong with it.Q. They didn't make any repairs on it?A. No.Q. How do you know that?A. The man told me when he brought it back therewas nothin' wrong with it.Q. Which man told you that?A. The man from United returned it, I don't knowhis name.Q. Did he do the repair work?A. Did he do the repair work?Q. Yes?A. I don't know if he done the repair work or not.Brown testified in this connection as follows, first on directexamination by Respondent:Q. And on your arrival at the job, did you haveoccasion to discuss the service done with Mr. Rispo orhis foreman?A. I mentioned-I talked with the foreman. I be-lieve I mentioned something to the effect that therewas nothing wrong, you know, with the transit, otherthan a part missing.Q. Did you say there was a part missing?A. If I recall right, being that the transit came in forthe repair of the crosshairs, you know, the crosshairsbeing missing, I mentioned that the crosshairs wereokay.Q. You don't remember saying anything about apart missing?A. Well, if I did say anything about the transit, Iprobably would have mentioned that.Brown testified on redirect examination:Q. (By Mr. Rispo) Mr. Brown, if you can, as care-fully as possible remember what it was that you toldMr. Ebsch when you turned the transit to him fromAnderson Instruments?A. I believe I stated that there was nothing wrongwith the transit.Rlso:Thank you. No further questions.BAASTEN:One more.2 His testimony inadvertently terms it "a receipt."162 RISPO RFALTY AND DEVELOPMENt CO.On recross-examnination, Brown testified:Q. (By Mr. Baasten) Mr. Brown did you make anyfurther statements other than that there was nothingwrong with the transit?A. Once again, if I said anything, I said there wasnothing wrongRispo:Objection.A. -with the transit. I might have mentioned some-thing about that nut, but I doubt it. I doubt very muchwhether I mentioned that.Brown also testified that he mentioned the missing nut toRespondent's counsel "quite a few times."Mallalieu testified that the absence of the nut and washerwould "more than likely" cause the user of the transit to errin thinking the telescope was level, and this would [djefi-nitely" account for the basement level being too high or toolow. He also indicated that Caterinacci's inability to bringthe crosshairs into focus "possibly" demonstrated an unfa-miliarity with the instrument.23He testified, however, thatthis particular type of transit is not normally used for thekind of work here involved because of its complicated na-ture and that the two instruments commonly used in thiswork are a straight level or a level transit. which are simplerto operate. Respondent pressed Mallalieu as to how the nutcould have come off, and Mallalieu stated that it could havebeen jarred loose by vibration, or it could have looseneditself or been removed.In his deposition, Ebsch testified to other defects in thebasements not previously mentioned by any witness, in-cluding himself, and which could not be attributed to thetransit.Respondent also inquired, on redirect examination inTartabini's deposition, into his family relationship withCaterinacci and the latter's reputation in the community forveracity. Tartabini's testimony was that he is married toCaterinacci's sister, he has known Caterinacci since 1950 or1951, they see each other about once a month when theyhappen simultaneously to be visiting Caterinacci's mother.and Caterinacci enjoys a reputation as "a good operator"and "is a truthful individual, outspoken but truthful."Concluding Findings2'This case turns on credibility, and I find Caterinacci'saccount of the essential facts more believable on the recordas a whole than the version urged by Respondent. Indeed.Caterinacci's testimony as to some salient facts stands un-contradicted and in other instances is supported by that ofRespondent's witnesses. Respondent even elicited fromTartabini, whom it called for examination by depositionadmissions that Caterinacci has a reputation as "a goodoperator" and "a truthful individual.""12 President Tartabini of United Surve, affirmatively answered Respon-dent's question on direct examination (in his post-hearing deposition)whether "a person possessing ordinary skill in the use ,f the Lietz transit[wouldl he able to locate the crosshairs"14 The defense of an alleged failure to exhaust the contractual grievance-arbitration machinery was stricken at the hearing on the authority of GeneralAmerican Transportation Corporation. 228 NLtRB 808 (1977), and has appar-ently been abandoned in Respondent's brief which confines its argument tothe substantive merits.12 I infer from Tartabinl's testinon> of the limited nature of his socialcontacts with Caterinacci that their relationship was less frlindls than thatgenerally obtaining between brothers-ln-llw.Whatever Respondent's general feelings may have beenin respect to the Union and hateer its motive initiall insigning a union contract, there is no doubt of its objectionand resistance to some of the things (Caterinaccl insisted itwas obliged to do under its contract. Respondent urges inits brief that beginning with Caterinacci's demand for anoiler on his first day of work, Rispo "complied with hat-ever he was told concerning the union rules and he did sopromptly, indeed immediately." 'Ihis statemnent hardly itsthe instant record in respect to Caterinacci'dsdenands gen-erally, for Caterinacci liund it necessar to lodge repeatedcomplaints with Snell which caused Snell's intercession onthese occasions. Indeed, Respondent's brief itself acknowl-edges these disputes. It asserts, however that "[c]' er issue.was either immediately conceded h\ the employer orupon appeal to the business agents, the employer \was up-held in his interpretation of the union agreement." But thistoo misstates the record. True, Snell asserted his belief thatRespondent's contract at least b custom -did not re-quire an oiler on the Caterpillar 235 for digging basementsfor single-family homes, but he conceded that Union Pres-ident Irwin held a contrary view. Besides, the 235 was obi-ously used by Caterinacci for work other than basementdigging because that was the machine he started on at thejobsite about a month before he commenced digging base-ments. The dispute over the basement work simplb involvedapplication of the contractual 40-hour guarantee. And Snelldid not deny Caterinacci's testimony that at the advisor'board meeting on October 4, he agreed that his earlier posi-tion that the oiler had not been needed was mistaken. Snellhimself testified that Respondent was ultimately instructedto call for an oiler when using the 235. even for the base-ment work. Also, while Caterinacci did not succeed on Sep-tember 20 in getting Simpson paid or the full 40 hoursunder the contractual guarantee, the business agents de-cided that he was to he paid for the 8 hours that the 235had actually been used without him. Ihe evidence as awhole even supports (aterinacci's testimony conceriingRispo's insistence that the oiler perform additional duties.including those of a laborer. Notwithstanding the absenceof supporting testimony on this point from Russell anidSimpson and Snell's inability to recall (Caterinacci's raisingthe matter, Snell did testify that Rispo had coimpl;ainedabout Russell's age and that his agreement to use an oileron the 235 was conditioned on the referral of younger man.It is a fair inference that a desire for versatility and partic-ularly the capacity for heavy work underlay Rispo's requestlbr a younger man.It is clear, therefore, that ('aterinacci's continued pres-ence on the job as a union man posed a potential source ofwhat Respondent was convinced were unnecessary costs otoperation which it had earlier sought to avoid by the "lav-off' of September 10.2More than that. Respondent's con-cern in this respect derived from a growing awareness of therestrictions imposed by its contractual commitments. TheOctober 23 meeting, ('aterinacci's account of v hich s.asentirely undisputed, demonstrates Rispo's fear that strictconformity to the contract exceeded Respondent's capacitl"2On that occasion Respondent had prematurel annoulnced ii .s. gelingnd of the Caterpillar 235163 L)E((ISIONS OF NATIONAL, LABOR REL-ATIONS BOARDand that particular aspects of Rispo's request for relief wereprecisely among those points ('aterinacci had raised. Thesecircumstances at once belie Respondent's contention in itsbrief that Caterinacci's testimony of Rispo's complaintsabout the union rules at the October 23 meeting2'was illogi-cal" and provide potent support for the General Counsel'sallegation that Caterinacci's discharge was motivated by hisprotected activity. Bolstering this conclusion is Rispo's ad-mission that he had said many times that if he could not getthe work done properly, he would hire an independent con-tractor. Since an independent contractor, working with thesame engineers available to Respondent. was not likely toimprove the situation, Rispo's admitted statementsamrounted to threats to operate nonunion.Respondent relies on two indicators of an absence of un-lawful motivalion: first, that it had no further need for the('aterpillar 235 and hence for Caterinacci and, second,Caterinacci's incompetency. he former involves a n,on .se-quitur since the uncontested evidence establishes thatC('aterinacci's work on the job had not been confined to the235.1'Apart from the discontinuance of the use of the 235on October 4, there is no evidence of any decline in theneed for two operating engineers. the situation that hadprevailed for the previous 2 months. On the contrary, itappears front ('aterinacci's uncontradicted testimony thatafter his discharge some 30 basements remained to be dug.approximately three times the number dug up to that point.And there can he little doubt that Respondent would havepreferred to continue with the larger machine if it couldhave avoided the restrictions ('Caterinacci had successfullyinsisted upon.2 Apparently, Ebsch and Rich together filledthe void left by Caterinacci's discharge. However. Respon-dent tendered no evidence of the extent of the extra workrequired of them to accomplish this. Moreover. Ebsch's tes-timony mentioned only the poor work on the basements asthe reason Rispo had told him for the discharge. In thesecircumstances, I find that unless the discharge was actuallycaused by ('aterinacci's incompetence, it would not haveoccurred at that time hut for his protected activity. Thus,Respondent's defense reduces to the alleged incompetence,and I find this position also lacking merit.It is idle to question Respondent's contention that ther2 Fssentiallt in keeping with Rispo's earlier threat to Caterinacci not toabide by the union rules and his warning against complaining to the businessagent in the futures' Ithe allegation in Respondent's answer that Caterinacci had been hired"fuir the sole purpose" of operating the 235 is without evidentiary support.Rather. as (aterinacci testified. notwithstanding the announced layoff onSeptember 10. he conlinued n the job, spending most of his time operatingthe 410.iV Respondent argues in its bnef that "lilt is totally illogical and it makesno sense at all that the emploer would be complaining to the union [onOctober 231 about an iler on the Cat 235, when the oiler was never used onthe job after the 4th of October and when the business agent had ruled infavor f the employer saying that it did not require an oiler on the machine."Itowever, as already observed, Respondent offered no evidence whatever tocontradict Caterinacci's account of the October 23 meeting. As for the logicof the testimon, it must be remembered that Rispo had first announced thediscolntinuance of Ihe 235 on Septernber 10 and then reinstituted its use. Itmay well have done so again. particularls if the Union had acceded to itsrequest for a lifting o the contractual restinctions The argument miscon-ceives the record in respect to the requirement for an oiler As found above,Snell had infirmed Respondent that an oiler would be required it the ma-chine were used and that Respondent ,ould have to call the hiring halltheretordigging of the basements was not all it should have been.However, the extent of the defects in the digging process isless easy to ascertain from this record. To Ebsch, who wasgiven to hyperbole despite his admittedly weak memory,the basements (save the last one, on which he had person-ally served as pitman) "looked like a bomb hit, they wasnowhere near what they was supposed to be." Yet Graham,who also testified to their sorry condition, contrary to hisinvestigative affidavit, testified further, in conformity withhis investigative affidavit, that Ebsch's only complaint tohim was that the digging was too slow. But Ebsch's testi-mony did not mention slowness at all, and indeed Rispotestified that he urged Caterinacci to "take a little moretime" if necessary. And after testifying that Caterinacci"constantly" broke the sewerlines, Rispo conceded, in testi-mony filled with confusion, that such mischief was far lessthan "constant." Moreover, while Rispo testified that com-plaints about Caterinacci's work had emanated fromCianci, among others, Cianci reluctantly admitted that hehad made no such complaints, thereby contradicting hisprior testimony in this respect. And Rich testified thatCaterinacci "did good work on the sewer lines."Respondent's difficulty in reconciling these conflicts iscompounded by analysis of the evidence concerning re-sponsibility for whatever problems existed in the digging. Itis clear that the pitman has the duty to show the operatorwhere and how much to dig. But obviously, disregard of thepitman's instructions, if they are correct, will justify blam-ing the operator. The question is whether Respondent herethought the fault was Caterinacci's rather than his pitmen'sand, if so, whether this really motivated his discharge. Notalone from his unconvincing demeanor, Rispo's testimonyon this point seems plainly incredible. According to him,Caterinacci's ineptitude started to emerge within a week or10 days after his hire and progressively worsened as he con-tinued on the job; and he took Caterinacci to task for it"[o]n every occasion he dug a basement." Yet on September10, after Caterinacci had been on the job for 6 weeks, whenRespondent had the opportunity to rid itself of him, sup-posedly on the same bases now asserted, it chose instead tocontinue his employment. And even as late as September20, only 2 weeks before his discharge, Respondent still kepthim on, albeit at the price of firing Cianci, who had been onthe job longer than Caterinacci, had been Caterinacci's pit-man for some four or five basements, and who, according toRispo, had complained about Caterinacci after each base-ment was dug.35Despite Caterinacci's retention thus far, hisdischarge came 2 weeks later, just after digging the lonebasement that Respondent concedes was done right. More-over, since this was the one on which Ebsch acted as pit-man, it is a fair inference that the pitmen, at least one ofwhom had had no prior experience on basements, weremore to blame than Caterinacci for the poor condition ofthe other basements."I find incredible Rispo's testimony that Cianci waited until after hisdischarge indeed until after Caterinacci's discharge-to tell Rispo thatCaterinacci had urged him to slow down and had said he would sue Rispo. Itdefies reason that Cianci, who had a family to support, would have withheldinfbrmation of this kind, which might well have saved his job. Alternatively.and by the same token, assuming Cianci did come up with this information,as Rispo testified, I would find it incredible that Rispo would have believedit at that late date164 RISPO REAI.TY AND DEVELOPMENT COThe evidence establishes, in addition, that at least someof the trouble stemmed from the faulty transit. Respon-dent's brief stresses the presence of the crosshairs in attack-ing Caterinacci's testimony in this connection. Regardlessof that, however, the transit was in fact defective. and thedefect, according to Mallalieu, probably the most plainlydisinterested witness in the case. "[d]efinitely" underlay thedigging errors."' But Respondent's brief argues that it didnot know of any defect at the time of the discharge and that"[tJhe Labor Board cannot use hindsight to penalize an em-plover where he, in good faith, evaluates a man as incompe-tent to perform his assigned duties." The difficulty with thiscontention is that the claimed "good faith" does not quitesquare with the facts. True. Respondent did not learn of thenature of the defect in the transit until after Caterinacci'sdischarge. However, it certainly entertained some doubt ofthe transit's reliability or it would not have sent it to UnitedSurvey to be checked out. Yet it effected the dischargewhile that question was still pending resolution. Respon-dent urges, moreover, relying on the testimony of Brownand Ebsch, that it was unaware of any functional defect"even later when the unit was returned to the jobsite."Brown's testimony on this point is equivocal. While hedid testify. as Respondent observes, that he "believe[d]" hetold Ebsch there was nothing wrong with the transit andthat he doubted very much whether he mentioned the miss-ing nut, he conceded that he "might have mentioned" it:and, according to his testimony recited supra. he "probablywould have mentioned it." Even Ebsch's testimony, despitehis obvious effort to pin down the case, is less than categori-cal, for after testifying flatly that no repairs had been madeon the instrument, he was asked whether Brown had donethe repair work, and he replied, "I don't know if he donethe repair work or not."32It is difficult to believe thatBrown, who had witnessed Mallalieu's discovery that thenut was missing and who had received Anderson Instru-ment's invoice when he picked up the repaired transit,would have told Ebsch that nothing had been wrong withit; and I find that if Brown did not specifically mention therepair, what he said was that there was nothing wrong withthe transit at the time he was returning it to Ebsch, meaningthat whatever had been wrong had since been corrected.Assuming, however, that Ebsch understood Brown to saythat nothing had ever been wrong with the transit, Respon-dent certainly knew by November 8, at the latest, when itwas billed by United Survey, that the transit had in factbeen repaired at least to the extent of replacing the nut andwasher. Hence Foreman Ebsch had to be misrepresentingthe facts when he testified that the transit was "perfect"when Respondent sent it out to United, that nothing wasfound wrong with it, and that no repairs had been made onit. And Respondent's present reliance on such testimonymust undermine its claim of good faith. Rather than simplya matter of "us[ing] hindsight," the case is not different inprinciple from the common situation in which a false expla-nation for a discharge is held to indicate an unlawful mo-tive. This inference is only strengthened here by the variousI' Ebsch's restored memory in his post-hearing deposition, encompassingother errors no one, including himself. had theretofore been able to recall. isnot credited.32 Both this question and the answer were conspicuously absent fromEbsch's testimony on this matter quoted at length in Respondent's brief.diversionary attempts in the record, such as the inquirDintothe family relationship between Caterinacci and Tarta-bini;' the thinly veiled suggestion that the missing nut hadbeen deliberately removed;" or the cross-examination ofCaterinacci suggesting misconduct by him well beyond anypositive evidence offered and some of which was adducedonly through leading questions on direct examination ofRespondent's witnesses, some of whom contradicted them-selves and each other. I specifically discredit all evidencethat Caterinacci made promises or threats for the giving oftestimony, or that he sought to slow down the work or ad-vocated obtaining money from Respondent other than hisdue as an employee.I find. on the contrary. based on the entire record. thatthese baseless complaints and Caterinacci's alleged poorwork were advanced pretextually in order to cover up adischarge for Caterinacci's protected activity in calling theUnion's attention to alleged violations of the agreement,especially after Caterinacci had ignored warnings to abstaintherefrom.CON(I.EUSIONS OF LA\VI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has violated Section 8(a)( 1) of the Act bythreatening to work nonunion and by warning Caterinaccinot to complain to the Union about working conditions.4. Respondent has violated Section 8(a)(3) and (1) of theAct by discharging Caterinacci over his protected activity.5. he aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist therefrom, and, because discrimination inemployment for union activitN goes to the heart of the Act,to cease and desist from infringing upon the Section 7 rightsof its employees in any other manner, and to post the usualnotices. Moreover, in order to effectuate the policies of theAct, my recommended Order will require Respondent tooffer Caterinacci full reinstatement with backpay. In ac-cordance with customary requirements. reinstatement shallbe to his former job or. if that job no longer exists, to asubstantially equivalent position. without prejudice to hisseniority or other rights and privileges. He shall be madewhole for any loss of earnings he may have suffered byreason of the discrimination against him hb payment to himof a sum of monex equal to that which he would haveearned from the date of discharge to the date of a valid11 There is not the slightest suggestion in the record (even if Tartabini werefriendly with Caterinacci. contrary to m) finding. supra, fn. 25) that eitherthe purchase of the transit or its return fol sers icing awas in an) way attribut-able to the famil? relationship or. indeed. that Tartabini or United hadknowledge of ans connection between the transit and Caterinacci" If it had been so removed hb (aterinacci or ansone in league with him,one would have to wonder Ah, (Caterinacci complained about the crosshairsrather than the nut165 I)1(ISIONS ()OF NAII()NAIL LABOR Rl.I.ATIONS BOARDoffer of reillstatemlient, less nlet ca11iitiigs dituriig such period,and interest thereon. to be contllputed in the mantllner pc-scribed in -'F. .oolwtorlh ( 'ompwt'l. 90 N IR B 289 ( 950(),and Floridal Stel ( orplorelion, 231 N LR 3, i51 (1977). Upon the ftoregoing findings of fact aid conclusions Ioflaw, and the entire record hercein, and pursuait to Section10(c) of the Act, I herbch recolmcnded the following:()ORl) R"The Respondent, Rispo Realty anid )evelopment ('om-parIy ad/or Rispo Building Company, Parmia, ()hio. itsofficers, agents successors, aid assigns, shall:1. ('ease and desist fromn:(a) Threatening to work nonunion.(b) Warning its emploiyees not to complain to their unionabout working conditions.(c) Discharging or otherwise discriminating against anyemployee for seeking the assistance of' a union or otherwiseengaging in union or other activity protected by Section 7of the National I.ahor Relations Act, as amended.(d) In alny other manner interfering with, restrailing, orcoercing any of its employees il the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following aftirnmativc action necessary to effectuaate the policies of the Act:"See, gencralbl), so Plunlhin & tlrang ( , 138 N RB 716 (1962)'u In the event no exceptilns, are filed as povided h Sec. 1112.46 of heRules and Regulations of the National l.ahr Relalilons Board, the findings.cotnclusions, and recommended Order herein shall, as pros ided in Sec. 102.48of the Rules and Regulations, be adopted bs the Board and become itsfindings. conclusions, and Ol-der anand all ohiections thereto) shall he deemedwaived fir all purposes.(a) Offer Anthony ('aterinacci full reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent job, without prejudice to seniority or other rightsand privileges, and make him whole for any loss of paysuffered by reason of his discharge in the manner set forthin the section of this Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, as well as all other records necessary toanalyze and compute the amount of backpay due under theterms of this recommended Order.(c) Post at its jobsites within the territorial jurisdiction ofInternational Union of Operating Engineers. AFL-CIO('C(', Local Union No. 18, copies of the attached noticemarked "Appendix."' Copies of said notice, on forms pro-vided by the Regional Director of Region 8, after beingduly signed by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places at each of said jobsites,including all places where notices to employees are custom-arily posted. Reasonable steps shall he taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director, in writing, within 20days of this Order, what steps Respondent has taken tocomply herewith.13 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the tIited States Court of Appeals Enforcing an Order of the Nationall abor Relations Board"It6